t c memo united_states tax_court the heritage organization llc gmk family holdings llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date william a roberts and peter m anastopulos for petitioner elaine h harris garrett d gregory and lauren laravia for respondent memorandum findings_of_fact and opinion paris judge these cases are partnership-level proceedings under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 as amended respondent issued a notice of final_partnership_administrative_adjustment fpaa on date for the taxable_year tax_year and issued an fpaa on date for taxable_year tax_year to the heritage organization llc heritage respondent disallowed payments of dollar_figure each payoff amounts that heritage had claimed as research_and_development expenses for tax_year respondent also disallowed heritage’s protective claim that the payoff amounts qualified as research_and_development expenses for tax_year gmk family holdings llc holdings as tax_matters_partner timely filed petitions for readjustment of the partnership items under sec_6226 the issues for determination are whether the payoff amounts are a tax_year or a tax_year partnership_item whether the payoff amounts are qualified_research_expenses under sec_174 whether the payoff amounts to controlled corporations are ordinary and necessary business_expenses under sec_162 whether the transaction should be recharacterized as a constructive distribution to gary kornman kornman and whether an 1the tax_year fpaa disallowed an additional dollar_figure as a nonresearch expense this issue has been settled between the parties and is no longer in dispute 2all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated these cases were consolidated for purposes of trial briefing and opinion accuracy-related_penalty for negligence under sec_6662 applies findings_of_fact some facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed heritage was a delaware limited_liability corporation with its principal_place_of_business in texas heritage was formed in as an llc and elected to be taxed as a partnership for federal tax purposes it had four members with the following ownership percentages holdings owned percent steadfast investments l p steadfast owned percent tikchik investment_partnership l p tikchik owned percent and the koshland family_partnership koshland owned percent holdings was wholly owned by gary morton kornman kornman steadfast was owned by the ettman family_trust i the 99-percent limited_partner and kornman associates inc the 1-percent general_partner kornman was the sole owner of kornman associates inc tikchik was owned percent by a partnership controlled by an unrelated family and percent by gmk corp an entity wholly owned by kornman koshland is a partnership wholly owned by the koshland family in tikchik purchased its llc interest for dollar_figure million and koshland purchased its llc interest for dollar_figure million at the time the petition was filed kornman was the chief_executive_officer of heritage kornman was an attorney who had worked in the life_insurance industry since the early 1970s william ralph canada canada was the president and chief operating officer of heritage canada had previously been outside legal counsel to heritage’s predecessor companies but in he was hired by heritage on a base salary with bonus commissions to market heritage’s life_insurance and estate_planning opportunities in addition to his officer duties vickie walker walker was the secretary-treasurer and chief financial executive officer of heritage walker also had check-signing authority throughout the time at issue walker had worked for kornman since the late 1970s beginning soon after completing high school for the tax years at issue she prepared both heritage and most of heritage’s subsidiary’s tax returns she also performed accounting duties for the numerous entities owned and managed by heritage including classification of items for accounting purposes heritage was the last surviving entity of a long line of life companies producer companie sec_4 which represented multiple 3there is no evidence that appropriate cost sharing agreements existed between heritage and the other entities it owned and managed 4an insurance producer as used by the parties is a broker or agent that solicits or negotiates insurance contracts continued life_insurance_companies in states across the country initially the company performed management and administration services for its life_insurance clients and educated clients about other life_insurance products beginning in the early 1990s heritage became more involved with tax and estate_planning for high-net-worth individuals with the financial ability to engage in more complicated transactions in the 1990s heritage began to funnel more resources into different legal entities that undertook different elements of the business the research entity was charged with using publicly available information to identify possible clients whose net_worth exceeded dollar_figure million and who might be interested in heritage’s planning techniques and insurance products the research group created files on individuals using information it gathered from a large number of sources including business journals industry journals public company reports and dun bradstreet reports additionally the research entity conducted legal and tax research regarding corporate and trust structures that would allow individuals to minimize income and estate_tax it spent hundreds of thousands of dollars for legal advice from estate and tax planning attorneys from around the united_states continued typically a state requires that an insurance producer be a company organized in that state requiring heritage to form producer companies in every state in which it wished to do business heritage’s subsidiary was responsible for contacting the targeted individuals and arranging for them to meet with kornman heritage did not set up the structures or perform the transactions that it sold to clients instead kornman would present the idea to a client the client would then vet the idea with his own legal counsel if the client wanted to proceed the client’s counsel and kornman would work together to complete the life_insurance or estate_planning transaction that heritage had marketed heritage was compensated in three ways first heritage charged a tire kicker fee of dollar_figure before presenting opportunities to potential clients heritage charged an additional dollar_figure before agreeing to work further with clients which it would do if the client agreed to use a heritage producer life_insurance entity if the client purchased life_insurance second if clients wished to proceed with a planning technique they paid heritage a commission based on the transaction type finally clients paid a fee to heritage equal to a percentage of the value of the assets used in the planning techniques the transactions in the late 1990s kornman and canada decided that heritage should sell further future tax planning opportunities in addition to life-insurance-based ideas first to plan for a potential repeal of the exemption for the generation-skipping_transfer_tax on estates heritage set up trusts anticipating that they would be grandfathered under the old laws all the trust instruments were identical except for the names canada was the grantor of each trust and provided the initial funding which heritage later reimbursed the trust beneficiaries were kornman’s sons kornman served as the distribution trustee administrative trustee and family trustee kornman canada and an outside counsel subsequently developed a strategy to create trust basis through a contingent_liability transaction and create built-in losses in the trusts heritage planned to sell these trusts to clients that could derive tax benefits from the built-in losses the strategy was to use a partnership contribution of an open short_sale position that is the short_sale proceeds subject_to the obligation to replace the securities at closing a client would open a brokerage account with a margin deposit and sell short u s treasury notes equal to the amount of the desired tax_benefit the client would then contribute the brokerage account with the still-open position to a partnership in exchange for a 9-percent interest in the partnership and the partnership’s assumption of the short_sale obligation the partnership would not have to account for the short_sale obligation as a partnership_liability and the strategy would allow the client to overstate his capital_contribution by the amount of the omitted liability kornman controlled directly or indirectly a number of dormant preexisting corporations on date the ownership of of these corporations6 corporations was each transferred to different trusts from the trusts formed earlier by kornman and canada on date heritage lent each of the corporations dollar_figure repayable on demand with interest on date each corporation used these funds to open an individual brokerage account at dlj dlj accounts and each corporation engaged in a short_sale of u s treasury notes with a value of dollar_figure million each corporation received approximately dollar_figure million in proceeds and accrued interest subject_to the obligation to replace the securities at the closing of the short_sale each corporation contributed its dlj account to a limited 5eventually this type of transaction was commonly referred to as a son of boss technique a bond option sale strategy using subch k entities 6the corporations involved were ca producer inc conn producer inc gw producer inc heritage producer inc k life producer inc mn producer inc pl producer inc sc producer inc ta producer inc wcl producer inc and virtualmalls com inc heritage intended to use only s_corporations however one c_corporation was included by mistake all were incorporated in delaware four of the s_corporations were incorporated in three in one in and one in kornman indirectly owned the stock of the c_corporation and directly owned the s_corporations until date partnership trading partnership in exchange for a 9-percent limited_partnership_interest and the assumption of the short_sale obligation additionally each corporation contributed a proportionate amount of cash in exchange for a 1-percent interest as the general_partner in each trading partnership on date each corporation closed its short_sale position at a loss by purchasing replacement securities with the proceeds of the short_sale on date each trading partnership entered into partially hedged short and long positions in dollar_figure million aggregate face amounts of u s treasury notes that closed on date at a net_loss on date the balance remaining in the margin_account of each corporation was approximately dollar_figure consisting of the initial margin deposit plus interest less out- of-pocket losses this amount was transferred back to each of the corporation accounts on date the corporations transferred the funds out of the corporation accounts to heritage as partial payments on the original loans leaving an outstanding principal balance on each of the loans of approximately dollar_figure on date the loans from heritage to the corporations became due but the corporations had depleted their assets walker issued checks from heritage each in the amount of dollar_figure payable from a heritage bank account at american century to each of the corporations’ accounts walker determined the payoff amount of dollar_figure on the basis of the following walker estimated that the outstanding loan obligation of each corporation was approximately dollar_figure loan repayment plus a gross-up for the federal_income_tax due from each of the corporations for income received gross-up this amount was rounded up to dollar_figure for administrative ease none of the corporations or trusts issued any invoices or accounting statements indicating that they had performed any activities for which they should be paid on date walker issued the checks on an american century account from heritage and delivered them to herself in her capacity as an officer of the corporations the checks were credited as having been received the same day date walker did not deposit the checks into the corporate accounts at bank of texas until date on date bank of texas presented the checks for payment but american century refused to honor them on date walker was informed that american century had returned all checks unpaid on date walker authorized a wire fund transfer of dollar_figure from american century directly to heritage’s separate_account at bank of texas thereafter dollar_figure was transferred from heritage’s bank of texas account to each of the corporations’ accounts via intrabank transfer in lieu of the original checks return preparation and audit heritage was a cash_method taxpayer it timely filed its tax_year and partnership return after submitting accounting information including the characterization of the payoff amounts as research_and_development expenses to deloitte touche deloitte who thereafter prepared the returns on its tax_year partnership return heritage claimed a deduction of dollar_figure for research_and_development including dollar_figure attributable to the checks on its tax_year partnership return as a protective position heritage claimed a deduction for the same research_and_development expenses of dollar_figure on date respondent issued holdings the fpaa for tax_year respondent denied heritage’s claimed research expenses of dollar_figure as not related to heritage’s trade_or_business under sec_162 or alternatively not qualified_research and development expenses under sec_174 respondent also recharacterized the aggregate payoff amount as a constructive 7holdings noted that the expense may have qualified as an inventory expense rather than a research_and_development expense but did not develop this argument distribution to kornman in excess of his outside_basis in the partnership on date respondent issued holdings the fpaa for tax_year respondent denied heritage’s protective position and determined that the dollar_figure was not an ordinary business_expense holdings as tax_matters_partner timely filed a petition with the court for tax_year on date it also timely filed a petition for tax_year on date on date these cases were consolidated opinion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of establishing that the determinations are erroneous rule a 290_us_111 consequently the taxpayer bears the burden of proving that he is allowed any deduction that would reduce his deficiency 503_us_79 with respect to 8respondent later conceded the outside_basis issue for therefore the court will consider only the issue of deductibility 9after receiving the tax_year fpaa holdings filed amended returns for the corporations reversing the dollar_figure of income received from heritage each entity received a refund check from the government each entity negotiated the refund check in the amount of dollar_figure these entities are not parties to this proceeding penalties the burden of production is placed on the commissioner sec_7491 i the payments are tax_year items holdings argues that the disputed deduction is a partnership_item for tax_year a cash_method taxpayer may deduct expenditures_for the taxable_year in which they are paid sec_1_461-1 income_tax regs a check is not a final payment relieving a debtor of a liability but is rather a conditional payment that becomes absolute once the check is presented to the bank see 70_tc_52 thorpe v commissioner tcmemo_1998_115 the subsequent payment of the check relates back to the date of delivery which allows the taxpayer to claim the deduction as of the date of delivery even when a check is presented and honored during a later year weber v commissioner supra pincite however when a check is not presented or honored the court has held that no payment ever occurred because the condition upon which the conditional payment rested was never satisfied id 10_tc_1207 the record reflects that walker on behalf of heritage issued and delivered the checks to herself on behalf of the corporations on date walker did not deposit the checks until date american century did not honor the checks and informed walker that the payments would not be processed because the checks were not presented and honored in due course they do not constitute payment for tax_year further the payments in question were not made via the checks drafted on date walker canceled the checks in and the payments were made via a different funding mechanism and in a different order rather than transfer funds via checks written from heritage’s american century account to the corporations’ accounts at bank of texas heritage first had to wire transfer funds from american century to its own account at bank of texas then process intercompany transfers from heritage to the corporations’ bank of texas accounts as the payments were actually made in the payoff amounts are therefore tax_year items ii the payments are not qualified_research_expenses sec_174 provides that research or experimental expenditures paid_or_incurred during the taxable_year in connection with a taxpayer’s trade_or_business may be deducted currently rather than capitalized 845_f2d_148 7th cir affg tcmemo_1986_403 the taxpayer must establish the right to treat expenditures as deductible expenses under sec_174 52_tc_682 holding that the taxpayer was not entitled to a deduction under sec_174 because in part the taxpayer did not prove that the expenditures met the definition of research_and_development under sec_174 affd 429_f2d_1 10th cir the term research or developmental expenditures is defined as expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs the term generally includes all such costs incident to the development or improvement of a product id the term product includes any pilot_model process formula invention technique patent or similar_property and includes products to be used by the taxpayer in its trade_or_business as well as products to be held_for_sale sec_1 a income_tax regs included costs are those to develop the technique and concept of the product not the product itself see 41_tc_582 affd 357_f2d_209 5th cir revrul_73_275 1973_1_cb_134 the court generally gives the terms experimental and laboratory their plain and ordinary meanings 96_tc_903 in tsr inc sub the court concluded that ‘experimental’ is defined as ‘relating to or based on experience’ and ‘laboratory’ is defined as ‘a place devoted to experimental study in any branch of natural science or to the application of scientific principles in testing and analysis’ according to the definition of those two terms in webster’s third new international dictionary see id the court has held further that the goal of the research must be scientifically reasonable it requires some element of experimentation agro science co v commissioner tcmemo_1989_687 affd 934_f2d_573 5th cir the court has consistently held that research_and_development expenditures are generally those expenditures related to scientific and laboratory- based activities the expenditures may qualify as research_and_development expenses in the experimental or laboratory sense if they are incurred for activities to eliminate uncertainty concerning the development or improvement of a product sec_1_174-2 income_tax regs uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the design of the product id whether an expenditure qualifies as a research expenditure depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement of the product union carbide corp subs v commissioner tcmemo_2009_50 sec_1_174-2 income_tax regs the taxpayer must perform activities intended to discover information not otherwise available regarding the capability of the product or for improving the design or development of the product sec_1_174-2 income_tax regs holdings alleges that the payoff amounts were research_and_development expenses as heritage incurred the expenses to develop a set of shelf corporations with embedded losses the court disagrees and denies heritage the research_and_development expense deduction the payoff amounts fail to meet the sec_174 requirement that the expenditures be for research in the experimental or laboratory sense the payments were not made for scientific activities the payoff amounts consisted of the amount outstanding for each corporation on its loan from heritage a tax gross-up amount and an arbitrary amount to make the payment a round number while a portion of the loss may have been deductible as a short-term_capital_loss the remainder would have been a nondeductible investment_expense holdings relies on the fact that there were a number of employees of heritage engaged in researching tax planning strategies and identifying high-net-worth individuals even though these activities were performed by a different heritage subsidiary these activities are irrelevant to determining whether the payoff amounts are research_and_development expenses the activities were unrelated to the payoff amounts and further any expenses associated with those activities were deducted through a different heritage subsidiary further the payoff amounts do not qualify as research_and_development expenses as they were not incurred to eliminate uncertainty concerning the development of a product the uncertainty heritage wished to eliminate was whether the tax planning structure created would be useful in a tax system without the generation skipping transfer_tax exemption the uncertainty on heritage’s part would be resolved by a change in the tax law not by any actions undertaken by heritage iii the payments are not ordinary and necessary business_expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 see 308_us_488 a ll expenses of every business transaction are not deductible only those are deductible which relate to carrying on a business 312_us_212 to determine whether a taxpayer is conducting a trade_or_business requires an examination of the facts involved in each case id generally an expense is ordinary if it is considered normal usual or customary in the context of the business in which it arose deputy v du pont supra pincite an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir investing one’s money and managing those investments do not constitute a trade_or_business 373_us_193 without more than time energy and expense such activities do not rise to the level of constituting expenses in a trade_or_business id the income and losses derived from such activities may demonstrate that the investment has value but this can be distinguished from a trade_or_business of the taxpayer id holdings alleges that the payoff amounts are attributable to heritage’s trade_or_business as the payoff amounts were necessary to create a valuable asset for heritage in the future the court disagrees heritage’s business was consistently described as estate_planning and issuance of life_insurance its typical business expenditures included the cost of educating its employees through membership in legal and estate_planning groups attending conferences and one-on-one discussions with legal professionals heritage also spent funds on subscriptions to legal publications industry publications and research services while heritage and its employees marketed estate_planning techniques to its clients the clients’ lawyers were responsible for drafting and conjugation of the actual transactions heritage’s business_purpose was not selling off the shelf entities with embedded losses looking specifically to the components of the payoff amounts none of the components can be considered ordinary and necessary business_expenses the loan repayment amount was actually the loss each of the corporations incurred while engaging in short_sale transactions heritage has not shown that it was obligated to repay the corporations for losses from investment activity there is no evidence that any activity was performed by the corporations that should be reimbursed by heritage there are no invoices from the corporations accounting for the loan payment component of the payoff amounts the corporations simply undertook an investment transaction that resulted in a loss for which they were reimbursed by heritage their lender holdings further failed to present any evidence as to why the gross-up and amounts attributable to rounding up should be considered an ordinary and necessary business_expense there is no evidence justifying the gross-up calculation or establishing which entity the gross-up was designed to make whole and no evidence showing an obligation to do so finally the component attributable to rounding is an arbitrary amount that has no basis in fact or law for deductibility iv the payoff amounts are not constructive distributions the tefra provisions require that partnership items be determined at the partnership level sec_6221 sec_6226 the term partnership_item includes any item required to be taken into account for the partnership taxable_year to the extent that the regulations provide that such item is more appropriately determined at the partnership level than at the partner level sec_6231 the applicable regulations define the term to include the partnership aggregate and each partner’s share of items of income gain loss deduction or credit of the partnership sec_301_6231_a_3_-1 and ii proced admin regs partnership items also include the amount of contributions to and distributions from the partnership including any associated liabilities sec_301_6231_a_3_-1 c iv proced admin regs sec_704 generally provides that a partner’s share of income gain loss deduction or credit shall be determined by the partnership_agreement if the partnership_agreement does not specify the distributive_share of each partner then each partner’s share of partnership items is based on its ownership_interest sec_704 respondent argues that the court should recharacterize the payoff amounts as constructive distributions from heritage to kornman contrary to the heritage ownership structure to determine that the payoff amounts should be treated as distributions to kornman the court would have to disregard the partnership however respondent does not argue or prove that heritage is a sham_partnership tikchick and koshland are unrelated partners that paid valid consideration for their interests in heritage the payoff amounts are not deductible by heritage and pursuant to tefra the additional income should be distributed to each partner of heritage pursuant to the percentage ownership of each partner v accuracy-related_penalty under sec_6662 a heritage’s position was negligent the applicability of penalties which relate to an adjustment to a partnership_item are determined at the partnership level sec_6221 assessment of a penalty relating to an adjustment of a partnership_item is based on partnership-level determinations sec_301_6221-1t c proced admin regs after a final partnership-level adjustment has been made to a partnership_item in a partnership proceeding a corresponding computational adjustment must be made to the tax_liability of each partner 581_f3d_297 6th cir affg in part and remanding 129_tc_11 a computational adjustment then may affect the amounts of the items on the partner’s return id partnership-level determinations include all legal and factual defenses to a penalty other than partner-specific defenses that must be raised through a separate refund action following assessment and payment sec_301_6221-1t c and d temporary proced admin regs fed reg date sec_6662 and b and imposes a 20-percent penalty on an underpayment_of_tax required to be shown on a return if the underpayment is attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax for purposes of applying penalties to partnership items the determination of negligence depends on the actions of the general_partner of a limited_partnership or a managing partner of an llc see generally 4_f3d_709 9th cir affg tcmemo_1991_212 80_tc_972 affd without published opinion 742_f2d_1441 2d cir for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with code provisions sec_6662 negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs for purposes of sec_6662 the term disregard includes any careless reckless or intentional disregard sec_6662 a disregard of the rules is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position sec_1_6662-3 income_tax regs a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id a taxpayer may avoid the penalty under sec_6662 where there is a reasonable basis for the position taken on the return sec_1_6662-3 income_tax regs the reasonable basis standard is not satisfied by a position that is merely arguable but is based on taking into account the relevance and persuasiveness of the authorities and subsequent developments sec_1_6662-3 income_tax regs relevant authorities include the code and other statutes proposed temporary and final regulations revenue rulings and revenue procedures and other authorities listed in sec_1_6662-4 income_tax regs the classification of the payoff amounts as research_and_development expenses was negligent and in disregard of rules and regulations there is no evidence that walker or anyone else investigated the appropriateness of the tax treatment of the payoff amounts walker while heritage’s accountant was not a tax professional and had never acquired any post-high-school professional degrees despite this lack of familiarity with the law she determined the classification of the payoff amounts without consultation and without confirming the defensibility of the position further holdings noted that the expenses might have been better classified as inventory-related expenses indicating that heritage’s return filing was not well thought out b heritage did not act reasonably or in good_faith the accuracy-related_penalty may be avoided if heritage can show that it acted reasonably and in good_faith sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted in good_faith is factual and made on a case-by-case basis sec_1_6664-4 income_tax regs relevant factors for the court to consider include the knowledge and experience of the taxpayer and reliance on the advice of a qualified professional id in order to prevail on this defense a taxpayer must generally establish by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir neither walker nor heritage sought or received any professional tax_advice with regard to the treatment of the payoff amounts as research_and_development expenses walker classified the payments as such according to her own belief as to what was appropriate without conducting an investigation of the proper treatment of the payments either within heritage or through an outside professional further heritage may not characterize deloitte’s preparation of the returns as reliance on a tax professional the exception presumes that the taxpayer relied on the advice of a tax professional and that tax professional made the tax error here heritage did not rely on tax_advice from deloitte heritage presented the accounting_records and characterization of tax items by walker these numbers were then entered into the return without further tax_advice from deloitte deloitte provided no tax_advice to walker or heritage that can be relied on to support the tax positions taken in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decisions will be entered under rule
